NUMBER 13-07-364-CV

                              COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG

SHORELINE GAS, INC.,                                                            Appellant,

                                              v.

CHUCK MCGAUGHEY,                                                                 Appellee.


               On appeal from the County Court at Law No. 2
                         of Nueces County, Texas


                           MEMORANDUM OPINION
         Before Chief Justice Valdez and Justices Garza and Vela
                 Memorandum Opinion by Justice Garza
       Appellant Shoreline Gas, Inc. (“Shoreline”) appeals from the denial of its application

for a temporary injunction against appellee Chuck McGaughey, its former employee, under

the non-competition, non-solicitation, and non-disclosure provisions of a Confidentiality and

Non-Competition Agreement (“Agreement”) signed by McGaughey. The trial court found

these provisions to be invalid and unenforceable. This accelerated interlocutory appeal

ensued. See TEX . R. APP. P. 28.1. By four issues, Shoreline argues that the trial court

abused its discretion in denying its application for temporary injunctive relief. We affirm the
judgment of the trial court.

                           I. FACTUAL AND PROCEDURAL BACKGROUND

          Shoreline is in the natural gas marketing business. It purchases gas from gas

producers and then sells or markets that gas to other entities. McGaughey was hired by

Shoreline in 2002 as a gas supply representative and was expected to solicit gas

producers, purchase gas from such gas producers, negotiate contracts, and maintain and

expand Shoreline’s relationships with new and existing producers. It is undisputed that

McGaughey was an at-will employee. As a condition of his hiring, McGaughey was

required to sign the Agreement, which contained non-competition, non-solicitation, and

non-disclosure covenants. Although McGaughey disputes the circumstances under which

he signed the Agreement,1 it is undisputed that he signed the Agreement immediately upon

commencing his employment with Shoreline.

          Shoreline abruptly terminated McGaughey’s employment on April 25, 2007. Shortly

thereafter, Shoreline brought suit against McGaughey seeking a declaratory judgment that

the non-compete, non-solicitation, and non-disclosure provisions of the Agreement are

enforceable, and seeking temporary and permanent injunctive relief. Shoreline also served

McGaughey with a temporary restraining order requiring him to abide by those provisions.

McGaughey filed a first amended original answer denying Shoreline’s allegations generally,

and pleading specifically waiver and estoppel, collateral estoppel, failure of Shoreline to

verify its petition for injunction, and failure of Shoreline to allege with specificity a probable

injury.

          After temporary injunction hearings on May 7, 22, and 23, 2007, the trial court

denied Shoreline’s request for temporary injunction. Specifically, the trial court’s order of

June 6, 2007 stated as follows:



        1
          McGaughey claim s that when he told Rian Grisem er, president of Shoreline, that he would not sign
the Agreem ent, Grisem er told him “if things don’t work out you can go back to work for a larger com pany.
That won’t be a problem .” Shoreline disputes this claim .
                                                     2
                         ORDER DENYING INJUNCTIVE RELIEF

              On May 7, 2007, the court called for hearing the motion of plaintiff
       Shoreline Gas, Inc., for injunctive relief. All parties appeared and announced
       ready. Having heard the evidence and argument of counsel, the court finds
       that the [sic] all of the provisions of the Confidentiality and Non Competition
       Agreement signed by defendant Chuck McGaughey which limit in any way
       defendant’s right to compete with plaintiff or to solicit plaintiff’s customers are
       unenforceable.

              It is ORDERED that all injunctive relief requested by plaintiff, including
       that relief based upon paragraphs 4 (Non-disclosure or Use of Trade
       Secrets), 5 (Non-disclosure or Use of Confidential Information), 7 (Non
       competition), and 8 (Non-solicitation of Accounts) of the Confidentiality and
       Non Competition Agreement, is DENIED.

       Neither party requested, nor did the trial court supply, findings of fact or conclusions

of law. Following the court’s denial of its request for a temporary injunction, Shoreline filed

its notice of interlocutory appeal. See TEX . CIV. PRAC . & REM . CODE ANN . § 51.014(a)(4)

(Vernon Supp. 2007). Shoreline contends that the trial court abused its discretion by

denying its application for temporary injunction. Specifically, Shoreline argues that the trial

court erred by:     (1) finding the non-compete covenant of the Agreement to be

unenforceable; (2) finding the non-solicitation covenant of the Agreement to be

unenforceable; (3) finding the non-disclosure covenant of the Agreement to be

unenforceable; and (4) refusing to reform the geographical area, scope of activity, and time

of the various covenants of the Agreement and to enforce them as reformed pursuant to

section 15.51(c) of the Texas Business and Commerce Code. See TEX . BUS. & COM . CODE

ANN . § 15.51(c) (Vernon Supp. 2007).

                                   II. STANDARD OF REVIEW

       The decision to grant or deny a temporary injunction lies in the sound discretion of

the trial court, and the court's ruling is subject to reversal only for a clear abuse of

discretion. Walling v. Metcalfe, 863 S.W.2d 56, 57 (Tex. 1993). In reviewing an order

granting or denying a temporary injunction, we must view the evidence in the light most

favorable to the trial court’s decision, indulging every reasonable inference in its favor. See

Diesel Injection Sales & Serv., Inc. v. Gonzalez, 631 S.W.2d 193, 195 (Tex. App.–Corpus
                                             3
Christi 1982, no writ). However, a trial court abuses its discretion in denying a temporary

injunction when it misapplies the law to the established facts. See Loye v. Travelhost, Inc.,

156 S.W.3d 615, 619 (Tex. App.–Dallas 2004, no pet.) (op. on reh’g); see also State v. Sw.

Bell Tel. Co., 526 S.W.2d 526, 528 (Tex. 1975).

       It is well established that when no findings of fact or conclusions of law are

requested or filed, we must uphold the trial court’s judgment on any legal theory supported

by the record. See, e.g., Davis v. Huey, 571 S.W.2d 859, 862 (Tex. 1978); Seaman v.

Seaman, 425 S.W.2d 339, 341 (Tex. 1968). Here, the trial court did include in its order a

finding that the non-compete, non-solicitation, and non-disclosure provisions of the

Agreement are “invalid and unenforceable.” Shoreline argues that the trial court, with this

statement, has arrived at a conclusion of law on the final issue of the enforceability of those

provisions, and that our review is therefore limited to this conclusion. We disagree. Even

if we were to assume that this statement was in fact a conclusion of law, such conclusions,

although “helpful” in our review of an interlocutory order, are not binding in our

determination of whether a trial court has abused its discretion. See Tom James of Dallas,

Inc. v. Cobb, 109 S.W.3d 877, 884 (Tex. App.–Dallas 2003, no pet.); see also IKB Indus.

(Nigeria), Ltd. v. Pro-Line Corp., 938 S.W.2d 440, 442 (Tex. 1997); Chrysler Corp. v.

Blackmon, 841 S.W.2d 844, 852 (Tex. 1992). Accordingly, we use the standard of review

applicable to cases where no findings of fact or conclusions of law have been requested

or filed. See Davis, 571 S.W.2d at 862.

       Moreover, despite the breadth of the trial court’s language in declaring the

contractual provisions unenforceable, the ultimate issue of enforceability was not before

the trial court at the temporary injunction hearing, and it is not before this court on appeal.

See Tom James, 109 S.W.3d at 884-85. That is because the trial court’s refusal to grant

a temporary injunction was based only on the record produced at the temporary injunction

hearing, not a full trial on the merits. Id. at 885. We will not assume that the evidence

taken at a preliminary hearing will be the same as the evidence developed at a trial on the
                                             4
merits, and so we do not reach the ultimate issue of the enforceability of the non-compete,

non-solicitation, and non-disclosure provisions. Id. We will only address the enforceability

of those provisions insofar as its affects our analysis of whether the elements required for

issuance of a temporary injunction have been satisfied. See Tom James, 109 S.W.3d at

883; see also Diesel Injection Sales & Servs., Inc. v. Renfro, 656 S.W.2d 568, 571 (Tex.

App.–Corpus Christi 1983, writ ref’d n.r.e.) (prior appeals of denial of temporary injunction

did not determine reasonableness of non-compete covenant because review was restricted

to abuse of discretion; review in appeal from trial on merits is not so restricted).

                                       III. DISCUSSION

       The purpose of a temporary injunction is to preserve the status quo of the litigation's

subject matter pending trial on the merits. Butnaru v. Ford Motor Co., 84 S.W.3d 198, 204

(Tex. 2002); City of McAllen v. McAllen Police Officers Union, 221 S.W.3d 885, 893 (Tex.

App.–Corpus Christi 2007, pet. denied). A temporary injunction is an extraordinary remedy

and does not issue as a matter of right. Butnaru, 84 S.W.3d at 204. To obtain a temporary

injunction, the applicant must plead and prove three specific elements: (1) a cause of

action against the defendant; (2) a probable right to the relief sought; and (3) a probable,

imminent, and irreparable injury in the interim. Id. The party seeking the injunction bears

the burden of proving each of these elements. City of McAllen, 221 S.W.3d at 893.

                                    A. Cause of Action

       To satisfy the first element of the temporary injunction test, an applicant needs only

to plead a cognizable cause of action, and does not need to show a definite right to the

final relief sought. See Walling, 863 S.W.2d at 58 (“the issue in determining whether an

applicant has met the first qualification for a temporary writ of injunction is not whether the

prayer seeking the writ and the ultimate cause of action are related, but whether the

applicant has a cause of action at all.”); Sun Oil Co. v. Whitaker, 424 S.W.2d 216, 218

(Tex. 1968) (holding that “an applicant is not required to establish that he will prevail on

final trial; he needs only to plead a cause of action and to show a probable right on final
                                             5
trial to the relief he seeks and probable injury in the interim.”)

        Shoreline, in its original petition, sought a final remedy of declaratory relief under

chapter 37 of the Texas Civil Practice and Remedies Code as well as permanent injunctive

relief. See TEX . CIV. PRAC . & REM . CODE ANN . §§ 37.001-.011 (Vernon Supp. 2007). These

claims are cognizable under Texas law. We therefore conclude that Shoreline met the first

requirement to obtain a temporary injunction. See Butnaru, 84 S.W.3d at 204.

                                     B. Probable Right to Relief

        The second element required for the issuance of a temporary injunction is a showing

of a probable right to relief upon a final trial on the merits. When the final relief sought is

injunctive in nature, the applicant must show a probable right on final hearing to a

permanent injunction.2 See Sun Oil Co., 424 S.W.2d at 218. Shoreline has requested final

relief in the form of both injunctive and declaratory relief. Thus, to determine whether

Shoreline has a probable right to final relief, it is necessary for us to examine the

enforceability of the non-compete, non-solicitation, and non-disclosure provisions of the

Agreement.

1. Enforceability of the Covenant Not To Compete

        The non-compete covenant executed by Shoreline and McGaughey stated as

follows:

               7. Non competition. In recognition of the fact that the Company is
        engaged in a business involving Confidential Information constituting trade
        secrets and personal relationships with [a]ccounts and prospective accounts
        and prospective business advantages, the success of which business is in
        large part due to the exclusive retention of such Confidential Information and
        continuation of such personal relationships with such Accounts, and for the
        consideration recited above, I covenant and agree as follows: during my
        employment with the Company, and for a period of two (2) years following
        the date that I cease to be employed with the Company for any reason,
        regardless of whether the cessation of my employment is voluntary or with
        or without cause, I will not compete in any way with the business of the


        2
          An applicant for perm anent injunctive relief m ust establish the following four elem ents: (1) the
existence of a wrongful act; (2) the existence of im m inent harm ; (3) the existence of irreparable injury; and
(4) the absence of an adequate rem edy at law. Montfort v. Trek Res., Inc., 198 S.W .3d 344, 350 (Tex.
App.–Eastland 2006, no pet.).
                                                       6
       Company anywhere within the geographical area specified in Exhibit “A” (the
       “Area”), on behalf of myself or any other person or entity, or have a monetary
       interest in any person, firm, corporation or entity that engages in business
       similar to the business of the Company. For the purposes of this paragraph
       and this covenant, the term “compete in any way with the business of the
       Company” shall mean that I shall not, directly or indirectly, or on behalf of
       any person or entity, call on, contact, solicit, handle business for, or perform
       or render any services related to the buying, selling or marketing of natural
       gas or related or derived hydrocarbons or hydrocarbon by-products to any
       person, firm, corporation or other entity that is or was a former Account,
       client, customer, or active prospect for business for the Company, or
       business opportunity of the Company, during my employment and during the
       twelve (12) months immediately prior to the date of termination or cessation
       of my employment with the Company as evidenced by the books and records
       of the Company.

       Covenants not to compete are generally considered restraints of trade and are

disfavored in law. See TEX . BUS. & COM . CODE ANN . § 15.05(a) (Vernon Supp. 2007)

(“Every contract, combination, or conspiracy in restraint of trade or commerce is unlawful.”);

see also Travel Masters, Inc. v. Star Tours, Inc., 827 S.W.2d 830, 832 (Tex. 1991).

However, the Covenants Not to Compete Act (the “Act”) sets forth certain circumstances

under which such covenants are enforceable. See TEX . BUS . & COM . CODE ANN . §§

15.50-.52 (Vernon Supp. 2007). The Act provides in relevant part that:

               Notwithstanding Section 15.05 of this code, and subject to any
       applicable provision of Subsection (b), a covenant not to compete is
       enforceable if it is ancillary to or part of an otherwise enforceable
       agreement at the time the agreement is made to the extent that it contains
       limitations as to time, geographical area, and scope of activity to be
       restrained that are reasonable and do not impose a greater restraint than is
       necessary to protect the goodwill or other business interest of the promisee.

Id. § 15.50(a) (emphasis added).

       Therefore, under the Act, we must first determine whether the parties entered into

an “otherwise enforceable agreement” and we must then determine whether the non-

compete covenant was “ancillary to or part of” that agreement. See id. If the answer to

both inquiries is affirmative, the non-compete covenant is enforceable as a matter of law

to the extent that it is reasonably restricted as to time, geographical area, and scope of

activity. See id.


                                              7
i. “Otherwise Enforceable Agreement”

       An employer and an at-will employee cannot, by definition, have an “otherwise

enforceable agreement” pertaining to the duration of the employee’s employment.

However, “at-will employment does not preclude the formation of other contracts between

employer and employee.” Light v. Centel Cellular Co. of Tex., 883 S.W.2d 642, 644 (Tex.

1994) (emphasis in original). In other words, an agreement must be supported by

consideration to be deemed “otherwise enforceable,” but in the context of at-will

employment, that consideration cannot be dependent on a period of continued

employment. Id. Such a promise would be illusory in that it would fail to bind the promisor,

who always retains the option of discontinuing employment in lieu of performance. Id. at

645 (citing E. Line & Red River R.R. Co v. Scott, 10 S.W. 99, 102 (Tex. 1888) (noting that

in at-will employment, “it is no breach of contract to refuse to receive further services.”)).

       However, an “otherwise enforceable agreement” can emanate from at-will

employment so long as the consideration for any promise is not illusory. See Light, 883
S.W.2d at 645.      Even if one promise is illusory, a unilateral contract may still be

formed—the non-illusory promise can serve as an offer, which the promisor who made the

illusory promise can accept by performance. Id. at 645 n.6. The fact that the employer

was not bound to perform because he could have fired the employee is irrelevant; if he has

performed, he has accepted the employee’s offer and created a binding unilateral contract.

Id.

       The majority opinion in Light contained a footnote suggesting that such a unilateral

contract might not be sufficient to support a non-compete covenant, because it is not an

“otherwise enforceable agreement at the time the agreement is made” pursuant to section

15.50(a). 883 S.W.2d at 645 n.6 (citing TEX . BUS. & COM . CODE ANN . § 15.50(a))

(emphasis added). Rather, it would only become enforceable upon the performance of the

employer, which would occur subsequent to the actual execution of the agreement. See
                                              8
id. However, this suggestion was clearly rejected by the Texas Supreme Court in Alex

Sheshunoff Management Services, L.P. v. Johnson, 209 S.W.3d 644, 646 (Tex. 2006).

In Sheshunoff, the court examined the enforceability of a non-compete covenant under

which the employer had no corresponding enforceable obligation at the time the agreement

was made—instead, the employer’s obligations were only triggered by its performance

some time after the execution of the agreement. Id. at 650-51. Relying on the footnote

included in Light, the employee argued that the non-compete covenant was invalid

because there was no “otherwise enforceable agreement at the time the agreement [was]

made” as required by section 15.50(a). Id. at 650; see Light at 645 n.6; TEX . BUS. & COM .

CODE ANN . § 15.50(a). The supreme court disagreed with the employee’s interpretation

of the statute:

               Revisiting the issue of what the clause “at the time the agreement is
       made” in the Act means, we conclude that we must disagree with Light’s
       view that a unilateral contract can never meet the requirements of the Act
       because such a contract is not immediately enforceable when made.
       Section 15.50 states that “a covenant not to compete is enforceable if it is
       ancillary to or part of an otherwise enforceable agreement at the time the
       agreement is made . . . .” Simply reading the text, the clause “at the time the
       agreement is made” can modify either “otherwise enforceable agreement” or
       “ancillary to or part of.” . . . We now conclude, contrary to Light, that the
       covenant need only be “ancillary to or part of” the agreement at the time the
       agreement was made. Accordingly, a unilateral contract formed when the
       employer performs a promise that was illusory when made can satisfy the
       requirements of the Act.

Sheshunoff, 209 S.W.3d at 651.

       The Agreement executed by Shoreline and McGaughey is similar in all material

aspects to the contract considered in Sheshunoff.         See id.   As in Sheshunoff, the

employment relationship here was at-will, and the employee promised not to disclose the

employer’s confidential information. See id. McGaughey’s promise not to disclose

Shoreline’s confidential information, though not enforceable when made, constituted an

offer for a unilateral contract which Shoreline had the option to accept. Shoreline accepted

McGaughey’s offer by performing—that is, by supplying McGaughey with confidential
                                        9
information—and so a unilateral contract was formed under which McGaughey became

bound by his promise not to disclose that information. See Light, 883 S.W.2d at 645 n.6.

Under Sheshunoff, such a unilateral contract constitutes an “otherwise enforceable

agreement” sufficient to support an accompanying non-compete covenant.                    See

Sheshunoff, 209 S.W.3d at 651; TEX . BUS. & COM . CODE ANN . § 15.50(a).

       McGaughey denies that he was given confidential information during the course of

his employment, and claims that his obligation not to disclose such information was

therefore never triggered. We find this claim to be without merit. Rian Grisemer, president

of Shoreline, testified at the temporary injunction hearing that “[i]mmediately upon

employment, [McGaughey] was provided access to all of our files and all information

regarding our accounts, pricing, and customer needs, and references, all data we have in

our office.” Grisemer further testified that:

               Over the last . . . 16 years, we have accumulated notes that relate to
       producers that we deal with specifically, accounts that Mr. McGaughey
       managed in our office. We call these working files. We have an ACT
       database where we enter specific information about conversations we have
       with producers. We have spreadsheets where . . . McGaughey would review
       his commissions earned off of each of these accounts showing exact dollar
       margins off of each and every account that he managed for the company.
       We had producer files that contained all of the contract specifics and the
       contracts themselves. We had market pricing which Mr. McGaughey played
       a role in, too, as far as selling gas to our markets and at what price that gas
       was. He not only bought gas, but he also marketed gas on some of these
       accounts. So, he had access to—and had to use to perform his job[—]all of
       this information.

       McGaughey is correct in his assertion that much of the information that he was

provided was publicly available. For example, the names and addresses of natural gas

producers is a matter of public record in Texas. However, the evidence adduced at the

temporary injunction hearing established that McGaughey was provided with margin and

pricing information, as well as notes compiled by Shoreline’s employees and supplier

histories. None of this information is publicly available, and the dissemination of any of this


                                                10
information would have damaged Shoreline’s business.3 Using the terminology of Light

and Sheshunoff, Shoreline accepted McGaughey’s offer to not disclose confidential

information by providing McGaughey with access to these pieces of information. See

Sheshunoff, 209 S.W.3d at 651.

        We find, based on the evidence adduced at the temporary injunction hearing, that

there was an “otherwise enforceable agreement” as required by section 15.50(a). See

TEX . BUS. & COM . CODE ANN . § 15.50(a). That the “otherwise enforceable agreement” did

not become enforceable until some time after the Agreement was executed is immaterial.

See Sheshunoff, 209 S.W.3d at 651. Our attention next turns to whether the non-compete

covenant was “ancillary to or part of” the “otherwise enforceable agreement.”

ii. “Ancillary To Or Part Of”

        In order for a non-compete covenant to be “ancillary to or part of” the otherwise

enforceable agreement, two conditions must be met: (1) the consideration given by the

employer in the otherwise enforceable agreement must give rise to the employer’s interest

in restraining the employee from competing; and (2) the covenant must be designed to

enforce the employee’s consideration or return promise in the otherwise enforceable

agreement. Sheshunoff, 209 S.W.3d at 648-49; Light, 883 S.W.2d at 647. To satisfy this

test, the “otherwise enforceable agreement” must give rise to an “interest worthy of



        3
           W e note that, although this inform ation provided to McGaughey was considered “confidential
inform ation” and “trade secrets” under the definitions provided in the Agreem ent, this does not m ean that they
were in fact confidential or trade secrets. In actuality, the definitions provided in the Agreem ent were overly
broad and included pieces of inform ation that are publicly available, such as the nam es and addresses of gas
producers.

          It is nevertheless apparent from our review of the record that m uch of the inform ation provided by
Shoreline to McGaughey in the course of his em ploym ent— such as certain pricing inform ation, profit m argin
inform ation and supplier history— was in fact confidential and m et the definition of trade secret as provided
by the Texas Suprem e Court. See In re Bass, 113 S.W .3d 735, 739 (Tex. 2003) (orig. proceeding) (defining
a trade secret as “any form ula, pattern or device or com pilation of inform ation which is used in one’s business
and presents an opportunity to obtain an advantage over com petitors, who do not know or use it.”). Moreover,
this inform ation did not lose its nature as trade secrets because Shoreline never instructed or approved of the
dissem ination of such inform ation. See CRC-Evans Pipeline Int’l, Inc. v. Myers, 927 S.W .2d 259, 266 (Tex.
App.–Houston [1st Dist.] 1996, no writ) (stating that “[i]nform ation otherwise qualifying as a trade secret m ay
lose its ‘secret’ status when disclosed to others with the em ployer’s blessing”).
                                                       11
protection” by a covenant not to compete. Sheshunoff, 209 S.W.3d at 648-49. Examples

of such legitimate, protectable interests include business goodwill, trade secrets, and other

confidential or proprietary information. Id.

        In Light, the court identified three promises that were not illusory and therefore were

capable of serving as consideration for an “otherwise enforceable agreement.” Those

promises were: (1) the employer’s promise to provide “initial . . . specialized training” to the

employee;4 (2) the employee’s promise to provide 14 days notice to the employer to

terminate employment; and (3) the employee’s promise to provide an inventory of all

employer-owned property upon termination. 883 S.W.2d at 645-46. Nevertheless, the

court ruled that the non-compete covenant that accompanied these promises was

unenforceable because “[w]hile [the employer’s] consideration (the promise to train) might

involve confidential or proprietary information, the covenant not to compete is not designed

to enforce any of [the employee’s] return promises in the otherwise enforceable

agreement.” Id. at 647. As such, the covenant was not “ancillary to or part of” an

otherwise enforceable agreement under the two-prong test and so was unenforceable

under the Act. See TEX . BUS. & COM . CODE ANN . § 15.50(a).

        On the other hand, the non-compete covenant in Sheshunoff was found to be

enforceable. 209 S.W.3d at 657. That is because, unlike in Light, the employee in

Sheshunoff made a promise not to disclose the company’s confidential information. Id. at

649. Although that promise was unenforceable when the agreement was signed, it

became enforceable as soon as the employer provided confidential information to the

employee, and therefore became the “otherwise enforceable agreement” as required under

the statute.      See TEX . BUS. & COM . CODE ANN . § 15.50(a).                     Moreover, this newly

enforceable agreement gave rise to an “interest worthy of protection” by a non-compete


          4
            The em ployer obligation to provide initial training in Light did not depend on whether the em ployee
was still em ployed. See Light v. Centel Cellular Co. of Tex., 883 S.W .2d 642, 646 (Tex. 1994) (“Even if [the
em ployee] had resigned or been fired after this agreem ent was executed, [the em ployer] would still have been
required to provide the initial training.”).
                                                      12
covenant because it protected “confidential or proprietary information.” Sheshunoff, 209
S.W.3d at 657; Light, 883 S.W.2d at 647; see DeSantis v. Wackenhut Corp., 793 S.W.2d
670, 682 (Tex. 1990) (stating that confidential information is an example of an “interest

worthy of protection” by a covenant not to compete).

        In the instant case, McGaughey, like the employer in Sheshunoff, made an express

promise not to disclose his employer’s confidential information. 209 S.W.3d at 647. The

Agreement’s non-disclosure provisions became enforceable immediately upon the

provision of confidential information by Shoreline to McGaughey, and this “otherwise

enforceable agreement” directly gave rise to an “interest worthy of protection” by the non-

compete covenant. As such, the two-prong test elucidated in Light and Sheshunoff is

satisfied. See Sheshunoff, 209 S.W.3d at 649; Light, 883 S.W.2d at 647.5

        McGaughey argues that his Agreement is distinguishable from the employment

contract considered in Sheshunoff in that the latter contained a provision requiring the

employer to give the employee notice of termination (unless the termination stemmed from

employee misconduct) or to pay a specified fee. 209 S.W.3d at 646. However, this

difference is immaterial to our analysis. A covenant not to compete is not designed to

enforce a notice provision. Id. at 650; Light, 883 S.W.2d at 647 n.15. As such, the notice

provision in Sheshunoff could not support a non-compete covenant under the second

prong of the test.6

        We conclude, based on the evidence adduced at the temporary injunction hearing,

that the non-compete covenant was “ancillary to or part of an otherwise enforceable

         5
           McGaughey notes that, unlike in the present case, the Sheshunoff em ploym ent contract required
the em ployer to provide to the em ployee with “access to certain confidential and proprietary inform ation and
m aterials belonging to Em ployer. . . .” Alex Sheshunoff Mgmt. Servs., L.P. v. Johnson, 209 S.W .3d 644, 647
(Tex. 2006). This prom ise was illusory, however, because the em ployer could avoid perform ance sim ply by
term inating em ploym ent. Further, this prom ise was not of the type that could be considered an offer for a
unilateral contract that could be accepted by the perform ance of the prom isee. Therefore, it could not have
form ed the basis of an “otherwise enforceable agreem ent” capable of sustaining a non-com pete covenant.
See id. at 650.
       6
         “[Em ployer’s] non-illusory prom ise to give at least two week’s notice before term inating [em ployee]
does not give rise to its interest in restraining [em ployee] from com peting.” Sheshunoff, 209 S.W .3d at 650.
                                                      13
agreement” as required by the Act. See TEX . BUS. & COM . CODE ANN . § 15.50(a).

Shoreline therefore established a probable right to relief on the merits with respect to the

non-compete covenant. See Butnaru, 84 S.W.3d at 204.

2. Enforceability of the Non-Solicitation Agreement

       The non-solicitation provisions of the Agreement stated as follows:

               8. Non solicitation of Accounts. I covenant and agree that during my
       employment with the Company and for a period of three (3) years following
       the date that, for any reason, I ceased to be employed by the Company
       anywhere within the Area, I shall not, except as specifically authorized by the
       Company in writing, any where [sic] within the Area, call on, contact or solicit,
       directly or indirectly, any Account or prospective Account of the Company
       with whom I have had Substantial Contact during my last twelve (12) months
       of employment with the Company, for the purpose of buying, selling,
       developing, marketing or promoting natural gas or related or derived
       hydrocarbons or hydrocarbon by-products.

               9. Non solicitation of Employees. I covenant and agree that during
       the course of my employment with the Company and for a period of one (1)
       year immediately thereafter, I will not except as specifically authorized by the
       Company in writing, call upon, solicit, recruit, or assist others in recruiting or
       solicitation, any officer, employee, consultant or agent of the Company to
       leave the employ of, or terminate their association with, the Company for any
       reason.

       The Act does not, on its face, apply to non-solicitation agreements. See TEX . BUS.

& COM . CODE ANN . §§ 15.50-.52. Shoreline urges us to infer from this that non-solicitation

clauses should be treated differently than non-compete covenants, citing Rugen v.
Interactive Business Systems, Inc., 864 S.W.2d 548 (Tex. App.–Dallas 1993, no writ), to

support its argument. In Rugen, the trial court found a non-compete agreement to be

unenforceable, yet it nevertheless granted a temporary injunction enjoining the employee

from soliciting or transacting business with the employer’s customers because it found that

the employer’s confidential information was entitled to protection. Id. at 550. The Dallas

Court of Appeals affirmed the judgment, finding that the trial court did not abuse its

discretion in ordering the temporary injunction despite finding the non-compete covenant

to be unenforceable. Id. at 553. Despite Shoreline’s claims, however, the Rugen court did
                                              14
not treat a non-solicitation clause differently from a non-compete covenant. In fact, the

parties in Rugen did not enter into a separate non-solicitation agreement; the only

contractual provision at issue was a non-compete covenant. Id. at 550. Shoreline’s claim

that non-solicitation agreements should be treated differently from non-compete covenants

is not persuasive.

       Instead, non-solicitation agreements are subject to the same analysis as covenants

not to compete. See Miller Paper Co. v. Roberts Paper Co., 901 S.W.2d 593, 600 (Tex.

App.–Amarillo 1995, no writ) (stating that “other than the moniker assigned it, nothing truly

differentiates the [non-solicitation] promise at bar from a covenant not to compete”). The

purpose and effect of a non-solicitation agreement parallel those inherent in a non-

compete covenant. Id. at 599. Both contain geographic and durational parameters, and

both effectively restrict competition. Id. at 599-600; see TEX . BUS. & COM . CODE ANN . §

15.05(a).   A non-solicitation agreement is sufficiently analogous to a covenant not to

compete such that the provisions of the Act must apply fully to such agreements. See TEX .

BUS. & COM . CODE ANN . § 15.50(a).

       Therefore, in accordance with our analysis above with respect to the non-compete

covenant, we conclude that Shoreline established a probable right to relief with respect to

the non-solicitation agreement. See Butnaru, 84 S.W.3d at 204.

3. Enforceability of the Non-Disclosure Agreement

       The non-disclosure provisions of the Agreement stated as follows:

               4. Nondisclosure or Use of Trade Secrets. During the course of my
       employment with the Company and for so long thereafter as the pertinent
       information or documentation remains trade secrets of the Company, I will
       not, directly or indirectly, use, disclose or disseminate to any other person,
       organization or entity, or otherwise employ, any trade secrets of the
       Company (whether or not such trade secrets are in written or tangible form),
       except as specifically authorized in writing by the Company.

             5. Nondisclosure or Use of Confidential Information. During the
       course of my employment with the Company and thereafter, I will not, except
                                             15
       as specifically authorized by the Company in writing, directly or indirectly, (i)
       use for my own gain, or (ii) disclose or disseminate to any other person,
       organization or entity, or otherwise employ, any Confidential Information,
       unless such Confidential Information is required to be produced by myself in
       response to a valid order, summons, or subpoena issued by a court or
       administrative agency of competent jurisdiction. In the event I receive any
       order, summons, or subpoena issued by a court or administrative agency to
       produce Confidential Information, I will promptly notify the Company of such
       subpoena, summons or order to provide the Company the opportunity to
       protect its interests in such Confidential Information.

       Non-disclosure agreements are different than non-compete covenants. Zep Mfg.

Co. v. Harthcock, 824 S.W.2d 654, 663 (Tex. App.–Dallas 1992, no writ) (affirming the trial

court’s summary judgment enforcing a non-disclosure clause despite being accompanied
by an unenforceable non-compete covenant); see also CRC-Evans Pipeline Int’l, Inc. v.

Myers, 927 S.W.2d 259, 265 (Tex. App.–Houston [1st Dist.] 1996, no writ) (affirming the

trial court’s denial of temporary injunction enforcing non-disclosure agreement, despite the

fact that such agreements do not restrain trade, because trial court could have reasonably

found that former employees did not learn any trade secrets during the course of their

employment). A non-disclosure agreement may be enforceable even if a covenant not to

compete is not. Tom James, 109 S.W.3d at 888; CRC-Evans, 927 S.W.2d at 265. That

is because, while non-compete covenants are considered restraints of trade, non-

disclosure agreements are not. CRC-Evans, 927 S.W.2d at 265; Zep, 824 S.W.2d at 663.

Non-disclosure agreements do not necessarily restrict a former employee’s ability to

compete with the former employer, nor do they prohibit the former employee from using,

in competition with the former employer, the general knowledge, skill, and experience

acquired in former employer. Zep, 824 S.W.2d at 663. Rather, such agreements prevent

only the disclosure of trade secrets and confidential information acquired by the former

employee. Id.

       McGaughey did not assert any defense to the enforceability of the non-disclosure

agreements other than that they are impermissible restraints of trade under the Act.

However, the non-disclosure agreement at issue here is not a “restraint of trade” and so
                                              16
it does not come under the rubric of the Act. See CRC-Evans, 927 S.W.2d at 265; Zep,
824 S.W.2d at 663; TEX . BUS. & COM . CODE ANN . § 15.50(a). We therefore conclude that

Shoreline established a probable right to relief with respect to the non-disclosure

agreement.7

                                    C. Probable Irreparable Injury

        Having found that Shoreline established a probable right to recovery upon a final

trial on the merits with respect to all of the contractual provisions at issue, we turn our

attention finally to whether Shoreline satisfied the final element required for the issuance
of a temporary injunction; namely, whether Shoreline faced probable imminent and

irreparable injury if the injunction were not issued. See Butnaru, 84 S.W.3d at 204.

        An irreparable injury exists if the party injured cannot sufficiently be compensated

in damages or the amount of damages is immeasurable by pecuniary standards. Id. (citing

Canteen Corp. v. Republic of Tex. Props., Inc., 773 S.W.2d 398, 401 (Tex. App.–Dallas

1989, no writ)). The contract provisions at issue here “will not be enforced by an injunction

where the party seeking the injunction has failed to show that without injunctive relief he

will suffer irreparable injury for which he has no adequate legal remedy.” Reach Group,

L.L.C. v. Angelina Group, 173 S.W.3d 834, 837-38 (Tex. App.–Houston [14th Dist.] 2005,

no pet.). However, the purpose of injunctive relief is to halt wrongful acts that are

threatened or in the course of accomplishment, rather than to grant relief against past

actionable wrongs or to prevent commission of wrongs not imminently threatened. See

Tex. Health Care Info. Council v. Seton Health Plan, Inc., 94 S.W.3d 841, 853 (Tex.

App.–Austin 2002, pet. denied). Although an injunction is a preventive device, injunctive

        7
           W e note that the definition of “Confidential Inform ation” contained in the Agreem ent expressly
included “trade secrets” and also included the following statem ent: “I acknowledge and agree that the
Confidential Inform ation of the Com pany described above constitutes and com prises trade secrets of the
Com pany and will at all tim es be treated by m yself as such.” As discussed above, however, sim ply because
the Agreem ent defined a certain piece of inform ation as “confidential” or a “trade secret” does not m ean it was
in fact confidential or a trade secret. Still, McGaughey asserts no defense, on this appeal, to the enforceability
of the non-disclosure paragraphs other than claim ing that they are restraints of trade barred by the Covenants
Not to Com pete Act. Therefore, Shoreline established a probable right to relief with respect to the
enforcem ent of these paragraphs.
                                                       17
relief is improper when the party seeking the injunction has mere fear or apprehension of

the possibility of injury. Harbor Perfusion, Inc. v. Floyd, 45 S.W.3d 713, 716 (Tex.

App.–Corpus Christi 2001, no pet.).

       Shoreline noted at the temporary injunction hearing that the Agreement signed by

McGaughey included a section entitled “Remedies” which specifically stated that monetary

damages would be insufficient to compensate for any breach or violation of the

Agreement’s provisions.8 However, Shoreline has pointed us to no Texas case holding

that an agreement such as this establishes, for injunction purposes, that remedies at law

will be inadequate or that irreparable injury will necessarily be suffered. See Wright, 137
S.W.3d at 294.

       Moreover, as discussed above, Shoreline produced no evidence that McGaughey

had actually breached or violated any covenant or undertaking contained in the Agreement,

or even that McGaughey had threatened to breach or violate any such undertakings. At

the temporary injunction hearing, Grisemer testified as follows:

       Q.        Now, if the Court in this particular hearing were not to enforce the
                 provisions, the Non-Compete provisions as we’ve asked the Court to
                 enforce in paragraph seven and paragraph eight, and Chuck
                 McGaughey would be allowed to violate the provisions of this
                 agreement, in your opinion, would Shoreline Gas be irreputably [sic]
                 injured?

       A.        Yes, we would.

       Q.        And how is that in your opinion?

       A.        Well, I suppose he would be free to violate the entire agreement and


       8
           That section stated as follows:

                  I recognize and agree that the ascertainm ent of dam ages in the event of by breach
       [sic] or violation of any covenant or undertaking contained in this Agreem ent would be
       difficult, if not im possible, and further that the various rights and duties created hereunder are
       extraordinary and unique so that the Com pany will suffer irreparable injury that cannot
       adequately be com pensated by m onetary dam ages in the event of m y breach or violation of
       any covenant or undertaking contained in this Agreem ent.

                                                      18
              take all the business away from us that we spent so many years to
              develop by under cutting [sic] our pricing and taking advantage of the
              relationships that have been developed over the years. And I think
              there would be some jobs lost.

       Q.     If Mr. McGaughey were in fact to violate this agreement and solicit
              customers, or compete with Shoreline Gas with respect to the
              customers that it had significant responsibility over, would it create a
              problem in terms of determining exactly what damage Shoreline Gas
              would suffer? Would there be any kind of practicable problems
              associated with that?

       A.     There would. We’d have to prove the damages and then recover the
              damages. The concern would be that Mr. McGaughey would not be
              capable of financially paying back the damages.

       On cross-examination, Grisemer also testified as follows:

       Q.     When did Mr. McGaughey tell you he was going to go set up in
              competition with you?

       A.     He did not tell me that.

       Q.     Okay. When did he tell you he was going to disclose your secrets to
              somebody outside the Company?

       A.     He did not tell me that.

       The record, including this testimony, reflects only that Shoreline had a fear or

apprehension of the possibility of injury. See Harbor Perfusion, 45 S.W.3d at 716. This

is insufficient to establish a probability of irreparable injury as would support a temporary

injunction. Id. Because we must uphold the trial court’s judgment on any grounds

supported by the record, see Davis, 571 S.W.2d at 862, we conclude that the trial court did

not abuse its discretion in denying Shoreline’s request for temporary injunction with respect

to any of the three contractual provisions at issue. Shoreline’s first, second, and third




                                             19
issues are therefore overruled.9

                                                IV. CONCLUSION

         Viewing the evidence in the light most favorable to the trial court’s order, we

conclude that the trial court did not abuse its discretion in denying Shoreline’s application

for a temporary injunction. See Gonzalez, 631 S.W.2d at 195. Accordingly, we affirm the

judgment of the trial court.


                                                                __________________________
                                                                DORI CONTRERAS GARZA,
                                                                Justice
Memorandum Opinion delivered and
filed this the 17th day of April, 2008.




         9
          W e need not reach Shoreline’s fourth issue challenging the trial court’s failure to reform the non-
com pete, non-solicitation, and non-disclosure provisions of the Agreem ent under section 15.51(c) of the
business and com m erce code. See T EX . B U S . & C O M . C OD E A N N . § 15.51(c). That is because, as discussed
above, we review the trial court’s statem ent that the provisions at issue are unenforceable only insofar as it
affects one or m ore of the elem ents required for a tem porary injunction. See Butnaru v. Ford Motor Co., 84
S.W .3d 198, 204 (Tex. 2002); Tom James of Dallas, Inc. v. Cobb, 109 S.W .3d 877, 883 (Tex. App.–Dallas
2003, no pet.); see also T EX . R. A PP . P. 47.1. W hether the trial court erred in failing to reform those provisions
does not affect our analysis of whether Shoreline established a cause of action, a probable right to relief, or
probable im m inent and irreparable injury. Butnaru, 84 S.W .3d at 204.
                                                         20